Case 1:21-cv-22377-DPG Document 1 Entered on FLSD Docket 06/29/2021 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                                          :
  KATE STEADMAN, on behalf of herself and :           Civil Action No.:
  others similarly situated,              :
                                          :
                         Plaintiff,       :           CLASS ACTION COMPLAINT
                                          :
          v.                              :
                                          :           JURY TRIAL DEMANDED
  FIRSTSOURCE ADVANTAGE, LLC,             :
                                          :
                         Defendant.       :
                                          :

                                          Nature of Action

         1.      Kate Steadman (“Plaintiff”) brings this class action under the Fair Debt Collection

  Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of Florida consumers whose

  private, consumer debt-related information Firstsource Advantage, LLC (“Defendant”) disclosed

  to an unauthorized third party, in connection with the collection of the Florida consumers’ debts.

         2.      Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

  practices by debt collectors, to insure that those debt collectors who refrain from using abusive

  debt collection practices are not competitively disadvantaged,” 15 U.S.C. § 1692(e), and in

  response to “abundant evidence of the use of abusive, deceptive, and unfair debt collection

  practices by many debt collectors,” which Congress found to have contributed “to the number of

  personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

  privacy.” Id., § 1692(a).

         3.      As the Consumer Financial Protection Bureau (“CFPB”)—the federal agency

  tasked with enforcing the FDCPA—once explained, “[h]armful debt collection practices remain a
Case 1:21-cv-22377-DPG Document 1 Entered on FLSD Docket 06/29/2021 Page 2 of 12




  significant concern today. In fact, the CFPB receives more consumer complaints about debt

  collection practices than about any other issue.” 1

          4.      Pertinent here, section 1692c(b) of the FDCPA, titled “Communication with third

  parties,” states:

          Except as provided in section 1692b of this title, without the prior consent of the
          consumer given directly to the debt collector, or the express permission of a court
          of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment
          judicial remedy, a debt collector may not communicate, in connection with the
          collection of any debt, with any person other than the consumer, her attorney, a
          consumer reporting agency if otherwise permitted by law, the creditor, the attorney
          of the creditor, or the attorney of the debt collector.

  15 U.S.C. § 1692c(b).

          5.      The provision that section 1692c(b) cross-references—section 1692b—governs the

  manner in which a debt collector may communicate “with any person other than the consumer for

  the purpose of acquiring location information.” 15 U.S.C. § 1692b.

          6.      The FDCPA thus broadly prohibits a debt collector from communicating with

  anyone other than the consumer “in connection with the collection of any debt,” subject to several

  carefully crafted exceptions—some enumerated in section 1692c(b), and others in section 1692b.

          7.      Despite this prohibition—one designed to protect consumers’ privacy—debt

  collectors, including Defendant, often send information regarding consumers’ alleged debts to

  third-party mail vendors.




  1
          See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v. Williams,
  Zinman,     &     Parham,     P.C.,  No.     14-15672     (9th    Cir.  Aug.    20,  2014),
  http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
  parham-p.c./140821briefhernandez1.pdf (last visited June 15, 2021).



                                                    2
Case 1:21-cv-22377-DPG Document 1 Entered on FLSD Docket 06/29/2021 Page 3 of 12




          8.      Indeed, “over 85 percent of debt collectors surveyed by the [CFPB] reported using

  letter vendors.” 2

          9.      These third-party mail vendors use information provided by debt collectors—such

  as a consumer’s name, the name of the creditor to whom a debt is allegedly owed, the name of the

  original creditor, and the amount of an alleged debt—to fashion, print, and mail debt collection

  letters to consumers.

          10.     This unnecessary practice exposes private information regarding alleged debts to

  third parties not exempted by the FDCPA.

          11.     Upon information and belief, Defendant routinely provides protected information

  regarding consumer debts to third-party mail vendors, in connection with the collection of a debt,

  that are not authorized to receive such information, in violation of the FDCPA.

          12.     Plaintiff seeks relief for herself and on behalf of similarly situated Florida

  consumers to whom Defendant sent debt collection letters that were prepared, printed, or mailed

  by a third-party mail vendor.

                                                 Parties

          13.     Plaintiff is a natural person who at all relevant times resided in Miami-Dade

  County, Florida.

          14.     Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or asserted

  to be owed or due, a creditor other than Defendant.

          15.     Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be owed or

  due, arises from a transaction in which the money, property, insurance, or services that are the




  2
          See https://www.federalregister.gov/documents/2019/05/21/2019-09665/debt-collection-
  practices-regulation-f#citation-749-p23396 at n. 749 (last visited June 15, 2021).


                                                    3
Case 1:21-cv-22377-DPG Document 1 Entered on FLSD Docket 06/29/2021 Page 4 of 12




  subject of the transaction were incurred primarily for personal, family, or household purposes—

  namely, a personal loan (the “Debt”).

          16.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

          17.     Defendant is a corporation located in Amherst, New York.

          18.     Defendant is an entity that at all relevant times was engaged, by use of the mails

  and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

  U.S.C. § 1692a(5).

          19.     Upon information and belief, at the time Defendant attempted to collect the Debt

  from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it were in default from

  the time that Defendant acquired it for collection.

          20.     Defendant uses instrumentalities of interstate commerce or the mails in a business

  the principal purpose of which is the collection of any debts, or to regularly collect or attempt to

  collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.

          21.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

          22.     Defendant identified itself as a debt collector to Plaintiff in its correspondence to

  her.

                                        Jurisdiction and Venue

          23.     This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

          24.     Venue is proper before this Court under 28 U.S.C. § 1391(b) as a substantial part

  of the events giving rise to the claims occurred in this district, and as Defendant caused debt

  collection correspondence to be sent to Plaintiff in this district.




                                                     4
Case 1:21-cv-22377-DPG Document 1 Entered on FLSD Docket 06/29/2021 Page 5 of 12




                                          Factual Allegations

          25.    On or about March 5, 2021, Defendant caused a written letter (the “Letter”) to be

  sent to Plaintiff in connection with the collection of the Debt.

          26.    A true and correct copy of the Letter is attached, in redacted form, as Exhibit A.

          27.    The Letter disclosed the account balance for the Debt.

          28.    The Letter also identified the creditor to whom Defendant alleged the Debt was

  owed.

          29.    The Letter identified additional information regarding the Debt, including the

  account and reference numbers.

          30.    The Letter identified Defendant as a debt collector and stated: “This is a

  communication from a debt collector. This is an attempt to collect a debt and any information

  obtained will be used for that purpose.”

          31.    At the time of the Letter, there was no judgment against Plaintiff regarding the

  Debt.

          32.    Defendant does not have a Pennsylvania address.

          33.    The return address on the Letter does not match Defendant’s address.

          34.    The return address on the Letter is a P.O. Box in Oaks, Pennsylvania.

          35.    The return address on the Letter is an address associated with RevSpring, Inc.

  (“RevSpring”).

          36.    RevSpring is a software company that offers comprehensive print and mail

  services, among other services. 3




  3
          https://revspringinc.com/about/ (last visited June 15, 2021).



                                                    5
Case 1:21-cv-22377-DPG Document 1 Entered on FLSD Docket 06/29/2021 Page 6 of 12




           37.    RevSpring is owned by private equity firm GTCR LLC.

           38.    RevSpring maintains offices in Oaks, Pennsylvania at the same zip code as the

  return address on the Letter.

           39.    “RevSpring processes more than one billion communications annually.” 4

           40.    RevSpring markets itself as having “[s]tate-of-the-art address processing and return

  mail services.” 5

           41.    RevSpring’s website notes that over 50% of accounts receivables management

  organizations use RevSpring. 6

           42.    RevSpring describes itself as follows:

           RevSpring is a high-growth technology services organization that provides
           intelligent communications and payment solutions to over 2,000 of the leading
           accounts receivables management, credit grantors, healthcare providers, and
           healthcare technology companies throughout North America. Through its
           proprietary technology, analytics and workflow tools, RevSpring enables its
           customers to deliver over one billion personalized financial communications
           through print, email, SMS, voice and web channels. These communications
           facilitate accelerated payments through multiple channels, notably web and IVR,
           to drive valuable consumer/patient interactions. RevSpring’s strategy and payment
           technology significantly improves consumer satisfaction, responsiveness, self-
           service and cash collection rates to best-in-class levels. 7




  4
           https://revspringinc.com/healthcare/products/print-mail/production/ (last visited June 15,
  2021).
  5
           https://revspringinc.com/healthcare/products/print-mail/production/ (last visited June 15,
  2021).
  6
           https://revspringinc.com/financial-services/ (last visited June 15, 2021).
  7
          https://www.creditandcollectionnews.com/viewer.php?url=
  https://www.creditandcollectionnews.com/uploads/RevSpring%20Expands%20Administrative%
  20and%20Technical%20Offices.htm/ (last visited June 15, 2021).



                                                    6
Case 1:21-cv-22377-DPG Document 1 Entered on FLSD Docket 06/29/2021 Page 7 of 12




         43.     Defendant, in connection with the collection of the Debt, provided information

  regarding Plaintiff and the Debt, including Plaintiff’s name, address, the account balance for the

  Debt, and other private details regarding the Debt, to a third-party mail vendor.

         44.     The third-party mail vendor then printed the Letter and mailed it to Plaintiff.

         45.     Defendant, in connection with the collection of the Debt, provided information

  regarding Plaintiff and the Debt, including Plaintiff’s name, address, the account balance for the

  Debt, and other private details regarding the Debt, to RevSpring.

         46.     RevSpring then printed the Letter and mailed it to Plaintiff.

         47.     Defendant did not print the Letter.

         48.     Defendant did not mail the Letter to Plaintiff.

         49.     A third-party mail vendor printed the Letter.

         50.     A third-party mail vendor mailed the Letter to Plaintiff.

         51.     RevSpring printed the Letter.

         52.     RevSpring mailed the Letter to Plaintiff.

         53.     Plaintiff did not provide Defendant prior express consent to communicate, in

  connection with the collection of the Debt, with any third-party mail vendor.

         54.     Plaintiff did not provide Defendant prior express consent to communicate, in

  connection with the collection of the Debt, with RevSpring

         55.     Plaintiff did not provide Defendant prior express consent to share any information

  about the Debt with any third-party mail vendor.

         56.     Plaintiff did not provide Defendant prior express consent to share any information

  about the Debt with RevSpring.




                                                   7
Case 1:21-cv-22377-DPG Document 1 Entered on FLSD Docket 06/29/2021 Page 8 of 12




                                      Class Action Allegations

         57.     Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

  Procedure 23(a) and (b)(3) on behalf of a class consisting of:

         All persons (a) with a Florida address, (b) to which Firstsource Advantage, LLC
         sent, or caused to be sent, a written debt collection communication, (c) in
         connection with the collection of a consumer debt, (d) that was printed or mailed
         by a third-party vendor, (e) where Defendant provided the vendor with information
         contained in the mailed communication in the one year preceding the date of this
         complaint through the date of class certification.

         58.     Excluded from the class is Defendant, its officers and directors, members of their

  immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

  which Defendant has or had controlling interests.

         59.     The class satisfies Rule 23(a)(1) because, upon information and belief, it is so

  numerous that joinder of all members is impracticable.

         60.     The exact number of class members is unknown to Plaintiff at this time and can

  only be determined through appropriate discovery.

         61.     The class is ascertainable because it is defined by reference to objective criteria.

         62.     In addition, upon information and belief, the names and addresses of all members

  of the proposed class can be identified through business records maintained by Defendant.

         63.     The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims are typical of

  the claims of the members of the class.

         64.     To be sure, Plaintiff’s claims and those of the members of the class originate from

  the same practice utilized by Defendant—the transmission of personal, private information

  regarding alleged debts to a third-party mail vendor—and Plaintiff thus possesses the same

  interests and has suffered the same injuries as each member of the class.




                                                   8
Case 1:21-cv-22377-DPG Document 1 Entered on FLSD Docket 06/29/2021 Page 9 of 12




            65.      Plaintiff satisfies Rule 23(a)(4) because she will fairly and adequately protect the

  interests of the members of the class and has retained counsel experienced and competent in class

  action litigation.

            66.      Plaintiff has no interests that are contrary to or in conflict with the members of the

  class that she seeks to represent.

            67.      A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since, upon information and belief, joinder of all members is

  impracticable.

            68.      Furthermore, as the damages suffered by individual members of the class may be

  relatively small, the expense and burden of individual litigation could make it impracticable for

  the members of the class to individually redress the wrongs done to them.

            69.      There will be no unusual difficulty in the management of this action as a class

  action.

            70.      Issues of law and fact common to the members of the class predominate over any

  questions that may affect only individual members, in that Defendant has acted on grounds

  generally applicable to the class.

            71.      Among the issues of law and fact common to the class:

                  a. Defendant’s violations of the FDCPA as Plaintiff alleges;

                  b. whether Defendant is a debt collector as defined by the FDCPA;

                  c. whether Defendant’s communications with a third-party mail vendor regarding

                     consumers’ alleged debts violate the FDCPA;

                  d. the availability of declaratory relief;

                  e. the availability of actual damages and statutory penalties; and




                                                        9
Case 1:21-cv-22377-DPG Document 1 Entered on FLSD Docket 06/29/2021 Page 10 of 12




                f. the availability of attorneys’ fees and costs.

          72.      Absent a class action, Defendant’s violations of the law will be allowed to proceed

  without a full, fair, judicially supervised remedy.

       Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692c(b)

          73.      Plaintiff repeats and re-alleges each and every factual allegation contained in

  paragraphs 1 through 72 above.

          74.      Pertinent here, the FDCPA at 15 U.S.C. § 1692c(b) provides that “a debt collector

  may not communicate, in connection with the collection of any debt, with any person other than

  the consumer, her attorney, a consumer reporting agency if otherwise permitted by law, the

  creditor, the attorney of the creditor, or the attorney of the debt collector.”

          75.      By communicating regarding the Debt, including by disclosing, among other

  things, the existence of the Debt, the amount owed, and the alleged creditor, with a third-party

  mail vendor, Defendant violated 15 U.S.C. § 1692c(b). See Hunstein v. Preferred Collection &

  Mgmt. Servs., Inc., 994 F.3d 1341 (11th Cir. 2021).

          76.      The harm Plaintiff suffered is particularized in that the violative initial debt

  collection letter at issue was sent to her personally and regarded her personal alleged Debt.

          77.      And the violation of Plaintiff’s right not to have her private information shared with

  third parties is a concrete injury sufficient to confer standing.

          78.      To be sure, the harm Plaintiff alleges—disclosure of private information of a

  personal, sensitive nature to third-party vendors—is precisely the type of abusive debt collection

  practice that the FDCPA was designed to prevent. See 15 U.S.C. § 1692(a) (“Abusive debt

  collection practices contribute to the number of personal bankruptcies, to marital instability, to the

  loss of jobs, and to invasions of individual privacy.”) (emphasis added).




                                                     10
Case 1:21-cv-22377-DPG Document 1 Entered on FLSD Docket 06/29/2021 Page 11 of 12




          79.      Additionally, by communicating with a third party in connection with the collection

  of the Debt, Defendant harmed Plaintiff by invading her privacy.

          80.      That is, by communicating with a third party in connection with the collection of

  the Debt, Defendant harmed Plaintiff by disclosing private facts about her debt.

          WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

                A. Determining that this action is a proper class action under Rule 23 of the Federal

                   Rules of Civil Procedure;

                B. Adjudging and declaring that Defendant violated 15 U.S.C. § 1692c(b);

                C. Awarding Plaintiff and members of the class statutory damages pursuant to 15

                   U.S.C. § 1692k;

                D. Awarding members of the class actual damages incurred, as applicable, pursuant to

                   15 U.S.C. § 1692k;

                E. Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b) with respect

                   to Plaintiff and the class;

                F. Awarding Plaintiff and members of the class their reasonable costs and attorneys’

                   fees incurred in this action, including expert fees, pursuant to 15 U.S.C. § 1692k

                   and Rule 23 of the Federal Rules of Civil Procedure;

                G. Awarding Plaintiff and the members of the class any pre-judgment and post-

                   judgment interest as may be allowed under the law; and

                H. Awarding other and further relief as the Court may deem just and proper.

                                                 Jury Demand

          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

  and all triable issues.




                                                     11
Case 1:21-cv-22377-DPG Document 1 Entered on FLSD Docket 06/29/2021 Page 12 of 12




  Dated: June 29, 2021               Respectfully submitted,


                                     /s/ Aaron D. Radbil
                                     Aaron D. Radbil
                                     Florida Bar No. 047117
                                     Michael L. Greenwald
                                     Florida Bar No. 761761
                                     GREENWALD DAVIDSON RADBIL PLLC
                                     7601 N. Federal Hwy., Suite A-230
                                     Boca Raton, FL 33487
                                     Tel: (561) 826-5477
                                     aradbil@gdrlawfirm.com
                                     mgreenwald@gdrlawfirm.com

                                     Matthew Bavaro
                                     Florida Bar No. 175821
                                     Matisyahu Abarbanel
                                     Florida Bar No. 130435
                                     Loan Lawyers
                                     3201 Griffin Road, Suite 100
                                     Ft. Lauderdale, FL 33312
                                     Tel: (954) 523-4357
                                     Matthew@Fight13.com
                                     Matis@Fight13.com

                                     Counsel for Plaintiff and the proposed class




                                       12
